EXHIBIT 32 SECTION 1350 CERTIFICATION Each of the undersigned hereby certifies in his or her capacity as an officer of Sound Financial, Inc. (the “Registrant”) that the Quarter Report of the Registrant on Form 10-Q for the period ended March 31, 2014 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the consolidated financial condition of the Registrant at the end of such period and the results of operations of the Registrant for such period. Date: May 14, 2014 By: /s/ Laura Lee Stewart Laura Lee Stewart President and Chief Executive Officer Date: May 14, 2014 By: /s/ Matthew P. Deines Matthew P. Deines Executive Vice President and Chief Financial Officer
